PROPERTY MANAGEMENT CONTRACT

FOR

MONTGOMERY REALTY GROUP, LLC

1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

THIS PROPERTY MANAGEMENT CONTRACT (hereinafter “Contact”) is made effective this
27th day of November, 2006 by and between Montgomery Realty Group, LLC, a
Delaware limited liability company (hereinafter “Owner”), having principal place
of business at 400 Oyster Point Boulevard, Suite 415, South San Francisco,
California 94080, and DIVERSIFIED INVESTMENT & MANAGEMENT CORPORATION
(hereinafter “Manager”), a duly organized California corporation, having is
principal place of business at 400 Oyster Point Boulevard, Suite 415, South San
Francisco, California 94080.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, Owner
and Manager agree as follows:

 

1.           Appointment of Manager. Owner hereby appoints Manager as the
exclusive representative of Owner to manage and operate the Concord Pack & Save
Center (hereinafter “Property”), owned by Owner and located at 1675 Willow Pass
Road, Concord, City of Concord, Contra Costa County, State of California.

 

2.           Compensation of Manager. The fees set forth in subsection 2.1 below
shall not apply to any Owner who, on the effective date, has Two Hundred Fifty
Million Dollars ($250,000,000) or more in real estate asset currently under
management with Manager.

 

2.1         Owner shall pay to Manager, prior to the close of the calendar year
within which this Contract becomes effective, a fee based upon the following
rate scale:

 

Fair Market Value

Start-Up Fees

 

 

Start-Ups

$25,000

$0 - $10,000,000

$10,000 per million

Over $10,000,000

$ 1,000 per million

 

The fair market value of this Property is Eleven Million ($18,400,000) and the
start-up fee is waived for this property.

 

2.2         Manager shall receive a management fee of three percent (3%) of all
gross income generated from the Property. In the event Manager employs a
cooperating broker to rent part or all of the Property, the fee of Manager shall
be increased to cover the fee of the cooperating broker to the extent of the
participation of the cooperating broker in such activity, but in no event, shall
the total fee be more than three percent (3%) of the gross rent to be derived
from the Property, unless otherwise previously approved by Owner.

 

3.           Payments to Owner. Manager shall remit to Owner, at monthly
intervals, the check of Manager for the net amount due Owner. A sum to be
determined by Manager, with the approval of Owner, shall be retained by Manager
for the account of Owner as a reserve for the payment of secured indebtedness,
including, but not limited to, taxes, licenses, insurance, repairs, and other
expenses that my be anticipated, but are not due at the time of the remittance
to Owner.

 

Page 1 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



 

4.           Authority and Powers of Manager. Owner hereby grants Manager the
following authority and powers and agrees to assume the expenses in connection
therewith:

 

 

4.1

Manager shall use due diligence to attract and retain lessees of the Property.

 

4.2         Manager shall take reasonable steps to collect all rent due, or
enforce collection thereof, and shall perform all reasonable acts on behalf and
for the protection of Owner in the collection of such amounts.

 

 

4.3

Manager shall:

 

 

(a)

sign, renew, and/or cancel eases for such space or units;

 

 

(b)

collect rents due or to become due and give receipts therefore;

 

 

(c)

terminate tenancies and sign and serve in the name of Owner such notices as are
appropriate;

 

 

(d)

institute and prosecute action;

 

 

(e)

evict tenants and recover possession of space or units;

 

 

(f)

sue for and recover, in the name of Owner, rents and other sums due; and

 

 

(g)

when expedient, with Owner’s prior approval, settle, compromise, and release
such actions or suits or reinstate such tenancies.

 

 

4.4

Manager shall manage the Property according to sound commercial practices.

 

4.5         Manger, acting in Owner’s name, shall take such actions as may be
necessary to enforce all warranties given in connection with construction of the
Property or with manufacture items included therein. Owner shall furnish all
necessary documents pursuant to the enforcement of these warranties.

 

4.6         Manager shall employ, direct, control, and discharge all persons
performing regular services on the premises. All such persons shall be employees
of Manager.

 

4.7         Manager shall advertise the availability for rental of space or
units of the Property and to display “for rent” or “for lease” signs thereon.

 

4.8         Manager, in its own name, shall make contracts for electricity, gas,
fuel, water, telephone, window cleaning, trash or rubbish hauling, and other
services or such of them as Manager shall deem advisable. Manager agrees that
all purchase and service contracts will be entered into at the most favorable
prices and terms available and that such prices and terms shall unsure solely
for the benefit of Owner. Manager shall be under a duty to secure for the credit
to Owner any discount, commissions, or rebated obtainable as a result of such
contracts.

 

4.9         Subject to the prior written approval of Owner, Manager may (a)
establish tenant qualifications; (b) determine the dollar amount of security
deposits and the dollar amount of cleaning

 

Page 2 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



deposition; (c) approve credit standing; and (d) determine the form of rental
agreement to be executed by tenants.

 

4.10       Manager shall maintain and repair the Property in accordance with
sound management practices and local codes. Such maintenance and repair shall
include, without limitation, cleaning, painting, decorating, plumbing,
carpentry, grounds care, and such other maintenance and repair work as may be
necessary, subject to any limitation imposed by Owner in addition to those
contained herein.

 

 

4.11

Incident to such maintenance and repair, the following provisions will apply:

 

 

(a)

Special attention will be given to preventative maintenance. To the greatest
extent feasible, the services of regular maintenance employees will be used.

 

 

(b)

Subject to Owner’s prior approval, Manager will contract with qualified
independent contractors for the maintenance and repair of air conditioning
systems and for extraordinary repairs beyond the capability of regular
maintenance employees.

 

 

(c)

Manager will systematically and promptly receive and investigate all service
requests from tenants, take such actions thereon as may be justified, and keep
records of same. Emergency requests will be received and services on an
around-the-clock basis. Complaints of a serious nature will be reported to Owner
after investigation.

 

 

(d)

Manager is authorized to purchase all materials, equipment, tools, appliances,
supplies, and services necessary for proper maintenance and repair.

 

4.12       Notwithstanding any of the foregoing provisions, the prior approval
of Owner will be required for any expenditure that exceeds Ten Thousand Dollars
($10,000) in any one instance for labor, materials, or otherwise in connection
with the maintenance and repair of the Property, except for recurring expenses
within the limits of the operation budget or emergency repairs involving
manifest danger to persons or property, or expenses required to avoid suspension
of any necessary service to the Property. In the latter event, Manager will
inform Owner of the facts as promptly as possible.

 

4.13       Manager shall obtain contracts materials, supplies, utilities, and
services on the most advantageous terms to the Property, and is authorized to
solicit bids, either forma or informal, for those items that can be obtained
from more than on source. Manager will secure and credit to Owner all discounts,
rebates, or commissions obtainable with respect to purchases, service contracts,
and all other transactions on Owner’s behalf.

 

4.14       Manager will take such actions as may be necessary to comply promptly
with any and all governmental orders or other requirements affecting the
Property, whether imposed by federal, state, county, or local authority.
Nevertheless, Manager shall take no such action so long as Owner is contesting
or has affirmed its intention to contest any such order or requirement. Manager
will notify Owner in writing of all notices of such orders or other requirement
within forty-eight (48) hours from the time of their receipt.

 

 

Page 3 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



4.15      Manager will furnish, at Owner’s expense, if requested, a fidelity
bond in the principal sum of One Million Dollars ($1,000,000) to protect Owner
against misapplication of income from the Property by Manager or any employee of
Manager. The terms and conditions of the bond, and the surety thereon, will be
subject to approval of Owner.

 

4.16      From the rental proceeds, Manager shall (a) pay for advertising; (b)
pay all common area utility, repair, maintenance, and service bills; (c) pay
salaries of persons employed at the Property; (d) purchase supplies; and (e)
cause to be made and pay for such maintenance, repairs, and alteration as may be
required for proper operation of the Property.

 

4.17       Manager shall service all loans and mortgages on the Property, pay
all applicable real estate and personal property taxes, licenses, fees, and
payroll taxes, and maintain payroll records and make all necessary returns
required by law.

 

4.18       Manager shall, at all times during the term hereof, maintain a real
estate broker’s license in conformity with the laws of the State of Texas.

 

 

4.19

Maintenance of an occupancy rate of not less than ninety-five percent (95%).

 

4.20     Development of janitorial schedules and the supervision of janitorial
personnel to insure proper cleanliness and maintenance of, including, but not
limited to, common areas, sidewalks, parking lots, and grounds.

 

4.21     Writing or taking work or service requests for minor repairs and
maintenance of, including, but not limited to, units, commons areas, structures,
and grounds.

 

4.22     Assignment of such work orders to maintenance personnel with follow-up
sufficient to insure proper cleanliness and maintenance to the Property.

 

4.23     Frequent inspection of grounds, parking lots and areas, common areas,
and apartments for proper cleanliness and maintenance of the Property.

 

4.24      Keep in inventory of all capital and non-capital items of personal
property that have a value of One Hundred Dollars ($100) or more. Such listing
shall include description, model and serial numbers where applicable, value,
condition, and location on the Property.

 

4.25      Establish and maintain a bookkeeping system on an accrual basis that
includes a journal, ledger, and rent roll control systems. Such system should be
adjusted to the needs of a certified public accountant for the yearly audits.

 

 

5.

Records and Reports. Manager shall be responsible for records and reports as
follows:

 

5.1         Manager shall establish and maintain a comprehensive system of
records, books, and accounts in a manner satisfactory to Owner. All records,
books, and accounts will be subject examination at reasonable hours by any
authorized representative of Owner.

 

5.2         With respect to each fiscal year ending during the term of this
Contract, Manager will cause an annual financial report to be prepared by a
certified public accountant or other person acceptable to Owner, based upon the
preparer’s examination of the books and records of Owner and manager. This
report will be prepared in accordance with the directives of Owner, will be
certified by the

 

Page 4 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



preparer and the Manager, and will be submitted to Owner within forty-five (45)
days after the end of the fiscal year. Compensation for the preparer’s services
will be paid out of the rental income as an expense of the Property

 

5.3         Manager shall prepare a quarterly report comparing actual and
budgeted fires for receipts and disbursements and will submit each such report
to Owner with thirty (30) days after the end of the quarter covered.

 

5.4         Manager shall furnish such information (including occupancy reports)
as may be requested by Owner from time to time with respect to the financial,
physical, or operational condition of the Property.

 

5.5         By the eleventh (11th) day of each month, Manager shall furnish
Owner with an itemized list of all delinquent accounts, including, but not
limited to, rental accounts, as of the tenth (10th) day of each month.

 

5.6        By the fifth (5th) day of each month, Manager will furnish Owner with
(a) statement of receipts and disbursements during the previous month; (b) a
schedule of accounts receivable and payable; and (c) reconciled bank statement
for the rental income account as of the end of the previous month.

 

5.7        Except as otherwise provide for in this Contract, all bookkeeping,
clerical, and other management overhead expenses (including, but not limited to,
costs of office supplies and equipment, data processing service, postage,
facsimiles, transportation for managerial personnel, and telephone services)
will be borne by Manager out of its own pocket and will not be treated as
Property expenses.

 

5.8        Manager shall furnish Owner and Owner’s certified public
accountant(s) with a monthly profit and loss statement, a monthly vacancy
report, and a monthly rental delinquency report showing delinquencies in
payment, listed tenant by tenant. Manager shall also furnish Owner with an
annual profit and loss statement at the end of each fiscal year the term of this
Contract, which reports will be certified by Manager’s independent certified
public accountant(s).

 

6.           Accounting and Accounts. Any and all accounting requirements are to
be performed by Manager as follows:

 

6.1         Accounting Statements. Manager shall maintain books of account of
all receipts and disbursements incurred in management of the Property, which
records shall be open to inspection by Owner, or his/its agent, at all
reasonable times. Manager shall render monthly statement so Owner showing all
receipts and disbursements.

 

6.2        Bank Accounts. Manager shall establish and maintain in a financial
institution, which is insured by the Federal Deposit Insurance Corporation, a
separate account for the deposit of rental income. Manager shall have the
authority to draw on this account for any payments that Manager must make to
discharge any liabilities or obligations incurred pursuant to this Contract and
for the payment of the fee of Manager. All such payments shall be subject to the
limitations of this Contract.

 

6.3         Bank Deposits. Manager shall establish in a financial institution,
which is insured by the Federal Deposit Insurance Corporation, a separate
account bearing interest at money market rates for the deposit of any security
required of tenants.

 

Page 5 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



 

 

7.

Insurance and Taxes.

 

7.1        Owner shall inform Manager of insurance to be carried with respect to
the Property and its operations. Manager shall cause such insurance to be
procured and kept in effect at all times. Manager shall pay premiums out of the
rental income from the Property, and the premiums will be treated as operating
expenses. All insurance will be placed with such companies, on such conditions,
in such amounts, and with such beneficial interests appearing thereon, as shall
be acceptable to Owner, and shall be otherwise inconformity with the mortgage or
deed of trust encumbering the Property. It is provided, however, that such
insurance will include public liability coverage with Manager designated as an
insured, in amounts acceptable to Manager, as well as Owner.

 

7.2         Manager will investigate and furnish Owner with full reports as to
all accidents, claims, and potential claims for damage relating to the Property,
and will cooperate with Owner’s insurers in connection therewith.

 

7.3         Manager, as Owner’s broker, will survey, recommend and, on the
approval of the recommendations, place agreed upon insurance coverage for the
property. As the insurance broker, manager will be responsible for offering
Owner insurance coverage normally available for the Property involved, with
reliable companies, as well as expediting loss adjustments and maintaining
records of insurance requirements of tenants. In addition, Manager will act on
behalf of Owner in attempting to conclude claims or disputes with insurance
companies. An engineering inspection for the safety and protection of Owner’s
Property shall be arranged whenever possible with the insurance carrier, at to
cost to Owner. Owner agrees to consider all reasonable recommendations as a
result of the inspection to minimize both the cost of insurance and the
possibility of bodily injury, property damage, and loss of rental income.

 

7.4        Manager shall be responsible for maintaining workers’ compensation
insurance and fidelity bonds covering its personnel who are engage in the
operation of the Property. Manger shall at all times on behalf of Owner maintain
public liability insurance in the minimum amount of One Million Dollars
($1,000,000) for any single occurrence of bodily injury or property damage.

 

7.5         Manager shall pay real property taxes and other taxes levied and
assessed against the Property. Manager shall withhold from gross revenues an
amount equal to the estimated annual taxes and pay such taxes from this reserve
prior to delinquency.

 

8.          Pass-Through Expenses. Manager shall make timely payment of all
taxes, insurance, repairs, and maintenance, together with all common area
utilities and other expenses and shall maintain true and accurate books and
records relating to all items disbursed. Manager shall, as soon as permissible
pursuant to each lease, pass-through all expenses, which are reimbursable by
said tenant pursuant to said tenant’s lease. In addition to the pass-through
expense items, Manager shall pass-through to tenant, to the extent permitted by
said tenant’s lease, all general and administrative expenses of Manager which
are reimbursable by tenant pursuant to tenant’s lease.

 

9.          No Encumbrances. Manager shall not execute or file for record any
instrument that imposes a restriction on selling, leasing, or occupying the
Property.

 

10.        Reimbursement of Manager. Owner shall reimburse Manager for the
amount of any charges paid by Manager and required for proper operation of the
Property, if necessary funds are not

 

Page 6 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



available to Manager from revenues received for the Property, or are not
otherwise made available by Owner.

 

11.        Indemnification of Owner. Subject to the limitation set forth below,
Manager shall indemnify Owner against all liability of any nature whatsoever in
connection with management and operation of the Property, and against all
liability for injury or death of employees, or any other persons, resulting
directly for the management and operation of the Property. This section shall
not impose any obligation on manager to indemnify Owner against the willful
misconduct or negligent acts or omissions of Owner or the Manger(s) or employees
of Owner.

 

 

12.

Subordination and Attornment.

 

12.1       Without the necessity of any additional document being executed by
Manager for the purpose of effecting a subordination and at the election of
Owner or any beneficiary under a deed of trust with a lien on the building
containing the Leased Premises, this Lease shall be subject and subordinate at
all times to the lien of any deed of trust which may now exist or hereafter be
executed in any amount for which said building is security. Manager covenants
and agrees to execute and deliver, upon demand by Owner and in the form
requested by Owner, any additional documents evidencing the priority or
subordination of this Lease with respect to any such deed of trust.

 

12.2       In the event that any deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Manager, at the option of the
successor-in-interest to Owner, shall, notwithstanding any prior subordination
of this Lease, attorn to and become the Manager of such successor-in-interest;
provided, however, that in the event of such attornment, either Manager or
Owner’s successor in interest shall have the right, but not the obligation, to
terminate this contract upon thirty (30) days written notice to the other party.

 

 

13.

Liens.

 

13.1       Manager agrees to keep all of the Leased Premises and every part
thereof and all buildings and other improvements within which the same are
located free and clear of and from any and all mechanic’s, materialmen’s and
other liens for work or labor done, services performed, materials, appliances,
transportation or power contributed, used or furnished to be used in or about
the Leased Premises to or on the order of Manager, and Manager shall promptly
and fully pay and discharge any and all claims upon which any such lien may or
could be based within ten (10) days after learning of the existence thereof and
Manager shall save and hold Owner and all of the Leased Premises and all
buildings and improvements within which the same are contained free and harmless
of and from any and all such liens and claims of liens and suits or other
proceedings arising out of materials or services furnished to or on the order of
Manager. Manager agrees to give Owner written notice not less than ten (10) days
in advance of the commencement of any construction, alteration, addition,
improvement, installation or repair costing in excess of One Thousand Dollars
($1,000.00) in order that Owner may post appropriate notices of Owner’s
non-responsibility, and, further, to secure, at Manager’s sole cost and expense,
a bond indemnifying and releasing Owner and the Leased Premises from the effect
of all aforesaid liens, with corporate surety, and in form satisfactory to
Owner.

 

14.         Terms and Termination. The term of the Contract shall commence on
the effective date as set forth on page one (1) and shall end on December 31,
2012, unless sooner terminated by Owner. Termination of this Contract may be
effected at any time by Owner. or the first mortgage lender on the property,
with a thirty (30) day prior written notice. If the underlying Property is sold
or transferred to another entity which is owned or controlled by Owner, this
Contract shall continue and shall inure to the

 

Page 7 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

--------------------------------------------------------------------------------



benefit of said new Owner. Except as provided in Section 12, this Contract shall
terminate if the Property is sold to an unrelated party.

 

15.       Notice. Any notice required by this Contract shall be delivered by
certified mail, addressed to Owner at 400 Oyster Point Boulevard, Suite 415,
South San Francisco, California 94080, and addressed to Manager at 400 Oyster
Point Boulevard, Suite 415, South San Francisco, California 94080.

 

16.        Attorneys’ Fees. In the event of any suit, controversy, claim, or
dispute between Owner and Manager arising out of or relating to performance or
breach of this Contract, the prevailing party shall be entitled to recover
reasonable expenses, attorneys’ fees, and costs.

 

17.         Entirety; Alteration; Binding Effect. This Contract is entire. The
parties may not alter, amend, or modify it except by an instrument in writing,
executed by both Owner and Manager. It includes all representations of every
kind and nature made by either party to the other, and shall be binding on the
successors and assigns of the parties.

 

OWNER:

 

By: /s/ Dinesh Maniar

 

Mr. Dinesh Maniar

 

Manager

 

Montgomery Realty Group, LLC

 

MANAGER:

 

By: /s/ Jennifer R. Pitts

 

Jennifer R. Pitts

 

Vice President

 

Diversified Investment & Management

 

Corporation

 

 

Page 8 of 8

PROPERTY MANAGEMENT CONTRACT/1675 WILLOW PASS ROAD, CONCORD, CALIFORNIA

 

 